DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant' s arguments and amendments filed on 12/15/2021 have been acknowledged and entered.
Claims 15-35 are pending.  
Claims 1-14 have been canceled.
Claims 15, 34, and 35 have been amended.
No new claims have been added.  

Claim Interpretation
As previously indicated, examiner interprets any feature that could possible result in any triangular cross section as a triangular linear feature and any feature (including a triangular feature) exhibiting any straight lines as a straight linear feature.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15, 26, 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ramm et al (US 2008/0193782 A1).
Regarding claims 15, and 29-32, Ramm discloses a workpiece (30) which is conventionally fabricated of metallic materials [0033] (a metallic substrate), with a layer system comprising at least one intermediate adhesion layer comprising preferably one of the metals of the subgroups IVa, Va, and VIa of the periodic table of elements [0049] and/or Al, Si or a mixture of these and teaches good adhesion with compounds of these metals with N in particular.  Ramm further particularly teaches an example of using AlCr (consisting of AlCr) in this layer [0076] (an under or middle layer).  Ramm teaches functional layers such as mixed metal oxide preferably such as AlCryOz (consisting of AlCrO) as a functional outer layer [0053] which may form the termination of the coating to the outside without further following layers [0085] and may therefore be an outermost layer.
Although Ramm does not explicitly teach an example with a Cr layer, AlCr layer and AlCrO layer all together, because Ramm teaches at least one intermediate adhesion layer, it would be understood that this may include more than one layer and teaches the at least one adhesion layer may include a metal of groups IVa, Va, and VIa or mixture of such metals with Al or Si and further shows a layer of AlCr as preferable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use additional adhesion layers and to optionally choose from among the limited possible element groups as expressly identified by Ramm, Cr or Cr/CrN as first adhesion layers along with a layer of AlCr which is expressed as preferable, in order to maintain consistent materials in the layers and yOz resulting in the layer system as claimed in claim 15.
Regarding claim 26, since the intervening layer is optional it is not necessary to meet the limitations of the claim, however, Ramm teaches all of the limitations of claim 15 as set forth above and further teaches the intermediate adhesion layer may be in the range of 0.05 to 0.5µm thick which overlaps the claimed thickness of the intervening layer.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply an intervening layer with a thickness of 0.05 to 0.5µm overlapping the claimed layer thickness of 0.2µm. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  
Regarding claim 33 the limitation of wherein the AlCr and AlCrO layers are PVD coatings, this is a product by process limitation.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Claims 16-20, 24 and 25, are rejected under 35 U.S.C. 103 as being unpatentable over Ramm et al (US 2008/0193782 A1) in view of Rohr et al (US 2014/0130318 A1).
Regarding claims 16 and 17 and 24, Ramm teaches all of the limitations of claim 15 as set forth above and further teaches the workpiece may be a part for a turbine (claim 37). 
Ramm does not teach the outer layer surface comprising a plurality of elevations having triangular cross section.
However, Rohr teaches providing turbine blades [0029] with a film with riblets [0011] (triangular or straight linear features) which reduce the airflow resistance [0012] and subsequently fuel consumption [0014]. Rohr teaches the riblets height can be 50% to 100% of the width [0030] and teaches examples of them as having isosceles triangular elevations (Fig 1c).   
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply an outer layer coating of Ramm in a configuration comprising the triangular shaped planar elements  of Rohr to provide reduced airflow resistance [0012] and subsequently less fuel consumption for the turbine.  
Regarding claim 18, Ramm in view of Rohr teaches all of the limitations of claim 17 as set forth above and Rohr teaches the riblets may be spaced out with a distance between the riblet tips of 2 times the riblet height [0049]-[0051] with an orientation along the direction of the fluid flow parallel to each other [0047].  
Regarding claim 19, Ramm in view of Rohr teaches all of the limitations of claim 17 as set forth above and because Rohr further teaches the riblets height can be 50% to 100% of the width [0030] and teaches examples of them as having isosceles triangular elevations (Fig 1c) this results in base angles of from 45˚ to about 71˚  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 
Regarding claim 20, Ramm in view of Rohr teaches all of the limitations of claim 17 as set forth above and Rohr teaches the riblets with an orientation along the direction of the fluid flow and parallel to each other [0047].  
Regarding claim 25, Ramm in view of Rohr teaches all of the limitations of claim 24 as set forth above and Ramm further teaches at least one intermediate adhesion layer below the outer layer. 
Although Ramm does not provide an explicit example of two or three sublayers, since Ramm identifies at least one sublayer and teaches that such layers provide adhesion characteristics, as indicated above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use more than one such as two or three intermediate adhesion layers in order to provide additional adhesion for the functional layer.

Claims 16-20, 24 and 25, are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Ramm et al (US 2008/0193782 A1) in view of Fuglsang et al (US 2010/0209258 A1).
Regarding claims 16, 17, and 24, 
Ramm does not teach the outer layer surface comprising a plurality of elevations having triangular cross section.
However, Fuglsang teaches a turbine blade (part for a turbine) with two pairs of vane vortex generators (a plurality of elevations) of triangular shaped planar elements (with triangular cross sections) (triangular or straight linear features).  Fuglsang teaches these vortex generators provides a turbulent airflow which prevents cross flow [0022] and prevents reduction in energy production [0003].   
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply an outer layer coating of Ramm in a configuration comprising the triangular shaped planar elements  of Fuglsang to provide a turbulent airflow which prevents cross flow and reduction in energy production.  
Regarding claim 18, Ramm in view of Fuglsang teaches all of the limitations of claim 17 as set forth above and Fuglsang further teaches the vortex generators have a height (h) and are spaced at a spacing of 2.5 to 3.5 times the maximum height of the triangular vane [0057].
Regarding claim 19, Ramm in view of Fuglsang teaches all of the limitations of claim 17 as set forth above and because Fuglsang further teaches the vortex generators as triangular vanes with a length typically 2 times the height [0057] and presents triangular shapes of the vanes with configuration with at least one base angle between 30˚ and 60˚ (Fig. 9).
Regarding claim 20, Ramm in view of Fuglsang teaches all of the limitations of claim 17 as set forth above and Fuglsang further teaches the vortex generators as 
Regarding claim 25, Ramm in view of Fuglsang teaches all of the limitations of claim 24 as set forth above and Ramm further teaches at least one intermediate adhesion layer below the outer layer. 
Although Ramm does not provide an explicit example of two or three sublayers, since Ramm identifies at least one sublayer and teaches that such layers provide adhesion characteristics, as indicated above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use more than one such as two or three intermediate adhesion layers in order to provide additional adhesion for the functional layer.	

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Ramm et al (US 2008/0193782 A1) in view of Ramm (US2008/0090099 A1) hereafter referenced as (Ramm’099).
Regarding claim 34
Ramm does not expressly teach the part of a turbine is a blade or a compressor blade.  
However, Ramm’099 [0050] teaches similar coatings on parts such as heat-exposed components of combustion engines, including fuel injection nozzles, piston rings, tappets, turbine blades and similarly stress-exposed parts.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the coatings of Ramm to parts such as turbine blades as taught by Ramm’099 or other turbine engine parts (including compressor blades) since they are indeed turbine parts that benefit from such a coating.

Claims 27 and 28, are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Ramm et al (US 2008/0193782 A1) in view of	Scarlin et al (US 2009/0077801 A1).
Regarding claim 27, Ramm teaches all of the limitations of claim 15 as set forth above and further teaches the workpiece which is conventionally fabricated of metallic materials [0033] may be a part for a turbine (claim 37).
Ramm does not identify the composition of the metal used in the workpiece (substrate).  Absent a teaching of an appropriate composition of the substrate one of ordinary skill would be motivated to seek out a composition from prior art.
As such, Scarlin teaches a turbine blade with a composition having a Cr content of from 9% to 12%.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a turbine blade made from steel with a Cr content of from 9 wt.% to 12 wt.% as the turbine part workpiece of Ramm.
Regarding claim 28, Ramm teaches all of the limitations of claim 15 as set forth above and further teaches the workpiece which is conventionally fabricated of metallic materials [0033] may be a part for a turbine (claim 37).
Ramm does not specify the roughness of the workpiece.  
However, Scarlin teaches a turbine blade with a roughness of less than 0.5µm to provide high aerodynamic efficiency of the turbine [0043].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a turbine blade with a roughness of less than 0.5µm as the turbine part of Ramm to provide a turbine blade with high aerodynamic efficiency of the turbine in which the blade resides.
Claims 21-23, are rejected under 35 U.S.C. 103 as being unpatentable over Ramm et al (US 2008/0193782 A1) in view of Rohr et al (US 2014/0130318 A1) further in view of Coulter et al (WO 2016190754 A1).
Regarding claims 21-23, Ramm in view of Rohr teaches all of the limitations of claim 16 as set forth above and Rohr teaches the riblets which reduce the airflow resistance and teaches the riblets may be spaced out with a distance between the riblet tips of 2 times the riblet height [0049]-[0051].  
Ramm in view of Rohr does not teach cones as the triangular elevations.
However, Rohr teaches the size and shape of the riblets may be varied [0011].  Coutler teaches a grid of conical members that are used to influence airflow by creating turbulence in an airflow path (page 9-10).  
Therefore, since Rohr indicates that the shape and size of the riblets can vary and because Coulter teaches a grid of conical members may be used to influence airflow to create turbulence, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a grid of conical members having the height and relative height to spacing ratio of Rohr in place of the triangular riblets of Ramm in view of Rohr to create the turbulence to provide reduced airflow resistance [0012] and subsequently less fuel consumption for the turbine. 

Claims 35 is rejected under 35 U.S.C. 103 as being unpatentable over Ramm et al (US 2008/0193782 A1) in view of Ramm et al (US US2008/0090099 A1) hereafter referenced as (Ramm’099) further in view of Rohr et al (US 2014/0130318 A1) and further in view of Coulter et al (WO 2016190754 A1).
Regarding claim 35, Ramm in view of Ramm’099 teaches all of the limitations of claim 34 as set forth above.
Ramm in view of Ramm’099 does not teach a surface on the outer layer which comprises a plurality of elevations having triangular cross section when viewed in a direction of flow around an upstream edge, on a suction side and a pressure side, and wherein the surface on the outer layer comprises cones as triangular elevations from halfway along the blade vane length, when viewed in the direction of flow.
However, Rohr teaches providing turbine blades [0029] with a film with riblets [0011] (a plurality of elevations having triangular cross sections) extending from the leading edge to the trailing edge across the entire length of the blade (Fig 7) (which includes from halfway along the blade vane length, when viewed in the direction of flow) which reduce the airflow resistance [0012] and subsequently fuel consumption [0014]. Rohr teaches the size and shape of the riblets may be varied [0011].  Coutler teaches a grid of conical members that are used to influence airflow by creating turbulence in an airflow path (page 9-10) across the entire surface (Fig 11).  
Therefore, since Rohr teaches riblets that reduce the airflow resistance across the entire length [0012] and subsequently fuel consumption indicates that the shape and size of the riblets can vary and because Coulter teaches a grid of conical members may be used to influence airflow to create turbulence along the entire surface, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a grid of conical members across the entire surface of Ramm in view of Rohr (which includes from halfway along the blade vane length, when viewed in the direction of flow) to create the turbulence to provide reduced airflow resistance [0012] and subsequently less fuel consumption for the turbine. 
Claims 21-23, are rejected under 35 U.S.C. 103 as being unpatentable over Ramm et al (US 2008/0193782 A1) in view of in view of Fuglsang et al (US 2010/0209258 A1) further in view of Coulter et al (WO 2016190754 A1).
Regarding claims 21-23, Ramm in view of Fuglsang teaches all of the limitations of claim 16 as set forth above.  Fuglsang further teaches the vortex generators have a height (h) and are spaced at a spacing of 2.5 to 3.5 times the 
Ramm in view of Fuglsang does not teach cones as the triangular elevations.
However, Fuglsang teaches these vortex generators provide a turbulent airflow which prevents cross flow [0022] and prevents reduction in energy production [0003].  Coutler teaches a grid of conical members that are used to influence airflow by creating turbulence in an airflow path (page 9-10).  
Therefore, since Fuglsang and Coutler teach triangular elevations that provide a turbulent airflow and because Coulter teaches a grid of conical members may be used to influence airflow to create turbulence, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a grid of conical members having the height and relative height to spacing ratio of Fuglsang in place of the triangular vortex generators of Ramm in view of Fuglsang to create the turbulence to provide reduced airflow resistance [0012] and subsequently less fuel consumption for the turbine. 

Regarding claim 35, Ramm in view of Ramm’099 teaches all of the limitations of claim 34 as set forth above.
Ramm in view of Ramm’099 does not teach a surface on the outer layer which comprises a plurality of elevations having triangular cross section when viewed in a direction of flow around an upstream edge, on a suction side and a pressure side, and 
However, Fuglsang teaches a turbine blade (part for a turbine) with two pairs of vane vortex generators (a plurality of elevations) of triangular shaped planar elements (with triangular cross sections) on the suction side of the blade and teaches additional barrier generators on the pressure side of the blade.  Fuglsang teaches these vortex generators on both sides of a blade provides a turbulent airflow which prevents cross flow [0022] and prevents reduction in energy production [0003].   Coutler teaches a grid of conical members that are used to influence airflow by creating turbulence in an airflow path (page 9-10) within the inner 50% of the blade from the hub.  
Therefore, since Fuglsang teaches these vortex generators on both sides of a blade and both Fuglsang and Coutler teach triangular elevations that provide a turbulent airflow and because Coulter teaches a grid of conical members may be used to influence airflow to create turbulence, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a grid of conical members as taught by Coulter to create turbulence on both the pressure and suction sides of the blade including from halfway along the blade vane length when viewed in a direction of flow to provide reduced airflow resistance [0012] and subsequently less fuel consumption for the turbine. 

Response to Arguments
Applicant's amendments and arguments filed 12/15/2021 have been fully considered.  The amendments to the drawings, specification, and claims along with Claim Interpretation section.  Applicant's amendments and arguments regarding the rejections of the claims under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant argues with regard to claims 15 (p 6/10), 16-20 and 24-25 (p 6-7 of 10) 34 (p 7 of 10), 27-28,21-23 (p 8 and 9 of 10),  and 35 (p 9 of 10) that Ramm does not teach the claimed AlCr middle layer and that rather, Ramm discloses producing oxidic functional layers 32 [0048], through either of two different pulse arc evaporation techniques. In response to Applicant’s argument, Ramm does indeed explicitly recite the use of multiple layers and discloses specifically layers of metals as claimed [0049] and more specifically AlCr [0076].  These may then for example progress to layers of oxides [0050].  Ramm does not just teach oxide layers.  Therefore, Applicant’s arguments are not convincing.  
Applicant additionally argues with regard to claims 16-20 and 24-25 (p7 of 10) that Rohr teaches an airfoil, not a compressor turbine blade and that the Rohr airfoil that is designed for lift and constructed of a very different lightweight material - aluminum; with rib lets made via a very different technique - mechanical treatment [0047]. This inherently results in a different size i.e. 50um height [para 0049] elevations than Applicants invention.  Applicant also argues that Fuglsang teaches a wind turbine blade 
In response to Applicant’s argument, none of claims 16-20 or 24-25 claim a compressor turbine blade, a lift purpose or a reduction in turbulent air flow purpose (which is intended use and may not be given patentable weight) or a particular material of construction.  Therefore, Applicant’s arguments do not apply to the rejection of the claims as written.
Regarding claim 34, Applicant also argues that Ramm ‘099 does not teach coating of turbine parts such as heat-exposed components of combustion engines.
In response to Applicant’s argument, claim 34 does not claim a combustion engine and Ramm teaches [0050] that coatings comprising AlCr oxides may be applied to, for instance, heat-exposed components of combustion engines, including fuel injection nozzles, piston rings, tappets, turbine blades and similarly stress-exposed parts.  Therefore, Applicant’s arguments are not convincing.  
Applicant additionally argues with regard to claims 27-28 that there is no teaching or suggestion to combine the Scarlin Cr content with Ramm but does not elaborate.  In response to Applicant’s argument, the office has indicated that absent a teaching of a particular composition (claim 27) or roughness (claim 28) of the substrate, one of ordinary skill in the art would be motivated to seek out and apply the composition taught by similar art.  Because Scarlin teaches a similar item (a turbine blade) that has a composition of from 9% to 12% Cr and a roughness of less than 0.5µm, one of ordinary skill would be motivated to apply those to Ramm.
Applicant also argues with regard to claim 35 (p 9 of 10) that Rohr is made for lift and of a very different lightweight aluminum material with riblets made from a very different mechanical treatment technique while Coutler teaches members designed to provide turbulent airflow which is the exact opposite design of Applicant, which reduces turbulence.
In response to Applicant’s arguments, claim 35 does not claim, a lift purpose or a reduction in turbulent air flow purpose (which is intended use and may not be given patentable weight) or a particular material of construction but provide the structure as claimed.  Therefore, Applicant’s arguments do not apply to the rejection of the claims as written.
Applicant also argues with regard to claims 21-23 that Coutler teaches members designed to provide turbulent airflow which is the exact opposite design of Applicant, which reduces turbulence.  
In response to Applicant’s arguments, claims 21-23 does not claim, a reduction in turbulent air flow purpose (which is intended use and may not be given patentable weight) but provide the structure as claimed.  Therefore, Applicant’s arguments do not apply to the rejection of the claims as written.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/E.D.I./Examiner, Art Unit 1784      

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784